     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.659 Page 1 of 26




 1                            THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 2

 3                            HONORABLE THOMAS J. WHELAN
                          UNITED STATES DISTRICT JUDGE PRESIDING
 4
            _______________________________________________________
 5

 6          U N I T E D S T A T E S O F A M E R I C A,            )
                                                                  )
 7                                   P L A I N T I F F,           )    NO. 18-CR-3677-TJW
                                                                  )
 8          VS.                                                   )    JULY 1, 2019
                                                                  )
 9          D U N C A N D . H U N T E R,                          )    MOTION HEARING
                                                                  )
10                                   D E F E N D A N T.           )

11          _______________________________________________________

12

13          A P P E A R A N C E S:

14

15          F O R T H E P L A I N T I F F:                W. MARK CONOVER
                                                          EMILY ALLEN
16                                                        U . S . A T T O R N E Y' S O F F I C E
                                                          SOUTHERN DIST. OF CALIFORNIA
17                                                        CRIMINAL DIVISION
                                                          8 8 0 F R O N T S T R E E T, S U I T E 6 2 9 3
18                                                        S A N D I E G O, C A      92101

19

20          F O R T H E D E F E N D A N T:                GREG A. VEGA
                                                          PHILIP B. ADAMS
21                                                        RICARDO ARIAS
                                                          SELTZER CAPLAN MCMAHON VITEK
22                                                        2100 SYMPHONY TOWERS
                                                          750 B STREET
23                                                        S A N D I E G O, C A 92101

24

25          T H E C O U R T R E P O R T E R:              G A Y L E W A K E F I E L D, R P R , C R R




                                                                                                           1
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.660 Page 2 of 26




 1          JULY 1, 2019

 2                                                          MORNING SESSION

 3                           T H E C L E R K:       C A L L I N G M A T T E R N U M B E R 1 4 O N T H E C A L E N D A R,

 4          1 8 - C R - 3 6 7 7 , U N I T E D S T A T E S O F A M E R I C A V S . D U N C A N H U N T E R.

 5                           M S . A L L E N:       G O O D M O R N I N G, Y O U R H O N O R, E M I L Y A L L E N A N D

 6          M A R K C O N O V E R F O R T H E U N I T E D S T A T E S.

 7                           M R . C O N O V E R:      G O O D M O R N I N G, Y O U R H O N O R.

 8                           MR. VEGA:          G O O D M O R N I N G, Y O U R H O N O R, G R E G O R Y V E G A,

 9          P H I L I P A D A M S A N D R I C A R D O A R I A S O N B E H A L F O F D U N C A N H U N T E R, W H O

10          IS PRESENT BEFORE THE COURT ON BOND.

11                           T H E C O U R T:       G O O D M O R N I N G, G E N T L E M E N.     H A V E A S E A T.

12                           A S Y O U ' R E A W A R E, T H E M A T T E R I S O N C A L E N D A R F O R A M O T I O N

13          H E A R I N G.      I N T H A T R E G A R D, W I T H R E G A R D T O T H E H E A R I N G, C O U N S E L

14          I ' M S U R E A R E A W A R E, A N D T H E C A L E N D A R I N D I C A T E S, T H E R E W E R E 3 1

15          M O T I O N S S E T O N T H I S M O R N I N G' S C A L E N D A R.           24 OF THOSE WERE FULLY

16          B R I E F E D A S O F T H E C L O S E O F B U S I N E S S L A S T F R I D A Y.             THE OTHERS

17          WERE BRIEFED AFTER THAT TIME.                             THE LAST ONE BEING FILED

18          A P P R O X I M A T E L Y 8 : 3 5 O R 8 : 3 7 F R I D A Y E V E N I N G.            I'M PREPARED TO

19          RULE ON THOSE THAT WERE FULLY BRIEFED BECAUSE THE ONES THAT

20          W E R E F I L E D A F T E R C L O S E O F B U S I N E S S D I D N' T E V E N R E A C H M Y

21          C H A M B E R S U N T I L T H I S M O R N I N G.

22                           I S H O U L D S A Y T H E R E' S O N E E X C E P T I O N T O T H A T B E C A U S E

23          N U M B E R 6 5 I S T H E D E F E N S E R E P L Y T O O N E O F T H E G O V E R N M E N T' S

24          M O T I O N S, A N D I D I D H A V E A C H A N C E T O R E A D J U S T T H A T F I R S T O N E ,

25          SO I'M PREPARED TO DO THAT.                            I N A N Y E V E N T, I ' M P R E P A R E D T O R U L E




                                                                                                                           2
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.661 Page 3 of 26




 1          O N 2 5 O F T H E M O T I O N S T H A T W E R E F I L E D, A N D P U T T H E O T H E R S O V E R

 2          T O A D A T E C O N V E N I E N T W I T H C O U N S E L.        MY NORMAL PLAN IS TO DO

 3          ANOTHER MOTION HEARING NEXT MONDAY AT 10.                                    I DON'T KNOW IF

 4          T H A T ' S A G R E E A B L E T O E V E R Y B O D Y.     IF YOU WANT TO GO OFF THE

 5          R E C O R D A N D S E E W H A T' S A G R E E A B L E T O P E O P L E, I T W I L L B E F I N E W I T H

 6          ME.     ALSO, NEXT WEEK I DON'T HAVE TRIAL SO IF YOU WANT TO DO IT

 7          ON AN OFF DAY THAT'S LIKEWISE AGREEABLE WITH ME.

 8                         MR. VEGA:          Y O U R H O N O R, I W O U L D H O P E I C A N M A K E Y O U R J O B

 9          A L I T T L E E A S I E R.

10                         T H E C O U R T:    A L L R I G H T.

11                         MR. VEGA:          WE ARE PREPARED TO WITHDRAW MOTION 43-1, THE

12          MOTION TO DISMISS COUNTS 2, 3 AND 45, FOR VIOLATION OF THE

13          S T A T U T E O F L I M I T A T I O N S.    W E F I L E D T H A T M O T I O N, A N D O N L Y A F T E R

14          WE FILED THAT MOTION DID THE GOVERNMENT PROVIDE US WITH

15          INFORMATION THAT THEY HAD RECEIVED AN ORDER TOLLING THE STATUTE

16          O F L I M I T A T I O N S.   W E W O U L D H A V E A P P R E C I A T E D T H A T O B V I O U S L Y, A N D

17          W E ' R E S O R R Y T O T A K E U P T H E C O U R T' S T I M E, B U T W E D I D N O T G E T

18          THAT INFORMATION FROM THE GOVERNMENT UNTIL AFTER WE FILED OUR

19          M O T I O N.

20                         T H E C O U R T:    P E R F E C T L Y U N D E R S T A N D A B L E.   I D I D N' T S I G N

21          T H E O R D E R R E L E A S I N G T H A T U N T I L L A S T T H U R S D A Y, S O Y O U R M O T I O N

22          W A S O B V I O U S L Y F I L E D W E L L B E F O R E T H A T ; N O , N O T A N I S S U E.

23                         W I T H R E G A R D T O - - T H E R E' S G O I N G T O B E A B O U T F O U R O R

24          F I V E R E M A I N I N G M O T I O N S, L E T ' S T R Y T O P I C K A D A T E F O R T H A T R I G H T

25          NOW, IF WE CAN.              DO YOU WANT TO DISCUSS IT OFF THE RECORD AND




                                                                                                                        3
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.662 Page 4 of 26




 1          L E T M E K N O W W H A T ' S G O O D F O R Y O U F O L K S?

 2                         MR. VEGA:           Y O U R H O N O R, W H I C H M O T I O N I S 6 5 , T H E O N E Y O U

 3          S A I D Y O U R E A D T H I S M O R N I N G?

 4                         T H E C O U R T:       THAT WAS YOUR MOTION WITH REGARD TO

 5          G O V E R N M E N T' S - - I C A N T E L L Y O U E X A C T L Y.               G O V E R N M E N T' S 4 7 - 1 ,

 6          THAT HAS TO DO WITH THE ADMISSIBILITY OF

 7          C O - D E F E N D A N T S/ C O - C O N S P I R A T O R S T A T E M E N T S.    I'M PREPARED TO RULE

 8          ON THAT.

 9          ( D I S C U S S I O N H E L D O F F T H E R E C O R D. )

10                         MR. VEGA:           Y O U R H O N O R, W E ' V E C O N F E R R E D, A N D A W E E K F R O M

11          TODAY WOULD WORK.

12                         T H E C O U R T:       10:00 OKAY?

13                         M S . A L L E N:       YES.

14                         T H E C O U R T:       I INTEND TO GO FORWARD WITH THE 25 I'VE

15          I N D I C A T E D.

16                         M R . C O N O V E R:      T H A N K Y O U , Y O U R H O N O R.

17                         T H E C O U R T:       BY WAY OF BACKGROUND AND -- I HAVE READ THE

18          M O T I O N S, A L O N G W I T H T H E A T T A C H M E N T S, T H E G O V E R N M E N T' S R E S P O N S E

19          T O T H O S E M O T I O N S.       I ' V E R E A D T H E G O V E R N M E N T' S M O T I O N S A N D T H E

20          D E F E N S E R E S P O N S E T O T H O S E M O T I O N S.         I SHOULD INDICATE I'VE ALSO

21          R E V I E W E D A L L T H E A T T A C H M E N T S.        I'M GOING TO GO THROUGH THEM

22          G E N T L E M E N - - L A D I E S A N D G E N T L E M E N, I N D O C K E T O R D E R - -

23          SEQUENTIALLY IN DOCKET ORDER SO ANYBODY THAT WANTS TO FOLLOW

24          ALONG CAN.

25                         W E ' L L S T A R T W I T H T H E F I R S T O N E T H A T W A S F U L L Y B R I E F E D,




                                                                                                                             4
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.663 Page 5 of 26




 1          I T ' S D O C U M E N T N U M B E R 3 9 - 1 , T H A T' S T H E D E F E N S E M O T I O N F O R A B I L L

 2          O F P A R T I C U L A R S.     S P E C I F I C A L L Y, T H E D E F E N S E S E E K S A B I L L O F

 3          PARTICULARS WITH REGARD TO COUNTS 45 TO 57.                                   THE DEFENSE

 4          REQUESTS THE GOVERNMENT IDENTIFY THE RECEIPTS FROM EACH REPORT

 5          I T C O N T E N D S V I O L A T E D T H E S T A T U T E.

 6                           WITH REGARD TO COUNTS 58 TO 60, THE DEFENSE REQUESTS

 7          THAT THE GOVERNMENT IDENTIFY SPECIFIC EXPENDITURES THAT SUPPORT

 8          THE CLAIM THAT THE DEFENDANT CONVERTED IN EXCESS OF $25,000 IN

 9          E A C H O F T H E C A L E N D A R Y E A R S A L L E G E D I N T H O S E C O U N T S,

10          S P E C I F I C A L L Y T H E C A L E N D A R Y E A R S B E I N G 2 0 1 4, ' 1 5 A N D ' 1 6 .

11                           T H E D E F E N D A N T' S C O R R E C T T H A T T H E R E A R E 2 0 0 O V E R T A C T S

12          A L L E G E D I N C O U N T 1 W I T H R E G A R D T O T H E C O N S P I R A C Y, A N D T H A T

13          THOSE ALLEGATIONS ARE NOT INCORPORATED BY REFERENCE INTO THE

14          COUNTS 45 THROUGH 60.                    H O W E V E R, T H E I N D I C T M E N T I N T H I S C A S E

15          C O N T A I N S A N E X T R A O R D I N A R Y A M O U N T O F D E T A I L, I N T H E C O U R T' S

16          O P I N I O N.      NINTH CIRCUIT CASE LAW PROVIDES THAT THE INDICTMENT

17          I S T O B E R E A D A S A W H O L E.            IT'S READ TO INCLUDE THOSE FACTS

18          THAT ARE NECESSARILY IMPLIED AND ALSO IT'S CONSIDERED TO BE

19          C O N S T R U E D O R S H O U L D B E C O N S T R U E D W I T H C O M M O N S E N S E.

20                           I W O U L D F I N D T H A T T H E I N F O R M A T I O N I N T H E I N D I C T M E N T,

21          BASED ON MY READING OF IT, INFORMS THE DEFENDANT OF THE NATURE

22          OF THE CHARGES AGAINST HIM.                        IT ALSO INFORMS HIM OF THE THEORY

23          O F T H E G O V E R N M E N T' S C A S E, A N D I T I S S U F F I C I E N T L Y - - P L E D W I T H

24          SPECIFICITY SO AS TO ALLOW HIM TO ASSERT A DEFENSE OF DOUBLE

25          JEOPARDY SHOULD ANY OF THOSE CHARGES OR ALLEGATIONS COME UP IN




                                                                                                                        5
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.664 Page 6 of 26




 1          T H E F U T U R E.

 2                           THE LAW IS CLEAR THAT THE DEFENSE IS NOT ENTITLED TO

 3          KNOW THE EXACT EVIDENCE THAT A GOVERNMENT IS GOING TO ASSERT TO

 4          P R O V E T H E I R C A S E , T H E R E F O R E, T H E D E F E N D A N T' S M O T I O N F O R A B I L L

 5          O F P A R T I C U L A R S W O U L D B E D E N I E D.       ANYBODY WANT TO BE HEARD ON

 6          T H A T I S S U E?

 7                           MR. VEGA:          I W O U L D, Y O U R H O N O R.

 8                           T H E C O U R T:    YES.

 9                           MR. VEGA:          I R E S P E C T T H E C O U R T' S A N A L Y S I S.   IN THIS

10          P A R T I C U L A R C A S E T H O U G H, Y O U R H O N O R, T H E B A S I S F O R T H E C H A R G E S

11          I N C O U N T S 4 5 T H R O U G H 5 7 A R E F A L S E E N T R I E S O N T H E F E C 3 F O R M S,

12          AND IT'S BECAUSE OF THE ALLEGED FALSE ENTRIES THAT MAKES THE

13          F O R M S T H E B A S I S F O R T H E 1 5 1 9 V I O L A T I O N.        I N T H E F E C 3 F O R M S,

14          Y O U R H O N O R, T H E R E A R E L I T E R A L L Y H U N D R E D S O F E X P E N D I T U R E S

15          R E P O R T E D B Y T H E C A M P A I G N, A N D A L T H O U G H T H E O V E R T A C T S A R E S E T

16          F O R T H I N T H E I N D I C T M E N T, W E D O N O T K N O W I S , I S T H E G O V E R N M E N T

17          RELYING JUST UPON WHAT IS CONTAINED IN THOSE OVERT ACTS FOR --

18          IF THEY ARE, FINE, AND THEN WE KNOW WHAT WE'RE DEFENDING

19          A G A I N S T.      H O W E V E R, I F N O T - - B E C A U S E T H E R E' S H U N D R E D S O F

20          ENTRIES ON EACH FORM, WE DO NOT KNOW WHETHER AT THE TIME OF

21          TRIAL THE GOVERNMENT WILL ALLEGE A PARTICULAR ENTRY FOR AN

22          E X P E N D I T U R E I S I M P R O P E R, A N D S O I T W O U L D A L M O S T B E T R I A L B Y

23          A M B U S H.

24                           THE GOVERNMENT HAS PROVIDED EXTENSIVE DISCOVERY TO US,

25          B U T I T ' S A L M O S T L I K E T H E N E E D L E I N T H E H A Y S T A C K, W H I C H E N T R I E S




                                                                                                                      6
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.665 Page 7 of 26




 1          IS THE GOVERNMENT RELYING UPON THAT THEY ARE SAYING IS FALSE IN

 2          THE FEC 3 THAT THEN FORMS THE BASIS FOR THE 1519, AND SO I

 3          WOULD JUST ASK THE COURT TO RECONSIDER THAT BECAUSE THERE

 4          LITERALLY ARE HUNDREDS OF ENTRIES ON EACH FORM.

 5                        M R . C O N O V E R:      G I V E N T H E C O U R T' S T E N T A T I V E A N D

 6          R E A S O N I N G, T H E U N I T E D S T A T E S S U B M I T S O N O U R B R I E F I N G.        THANK

 7          Y O U , Y O U R H O N O R.

 8                        T H E C O U R T:       W E L L , L E T M E A S K Y O U , M R . C O N O V E R, D O Y O U

 9          I N T E N D T O R E L Y O N A N Y T H I N G O T H E R T H A N W H A T' S I N T H E O V E R T A C T S?

10                        M R . C O N O V E R:      Y E S , Y O U R H O N O R, W E B E L I E V E T H E R E W I L L B E

11          ADDITIONAL ITEMS THAT ARE NOT CONTAINED EXCLUSIVELY IN THE

12          OVERT ACTS.

13                        T H E C O U R T:       H A S T H A T B E E N T U R N E D O V E R?

14                        M R . C O N O V E R:      Y E S , Y O U R H O N O R, E V E R Y T H I N G H A S B E E N

15          TURNED OVER.            IT'S BEEN TURNED OVER IN MULTIPLE FORMS THAT ARE

16          B O T H S E A R C H A B L E W I T H I N D E X E S, A N D T H E U N I T E D S T A T E S W I L L B E

17          P R O V I D I N G A D D I T I O N A L E X H I B I T S A N D C H A R T S B E F O R E T R I A L.

18                        T H E C O U R T:       THAT WILL COVER THAT?

19                        M R . C O N O V E R:      Y E S , Y O U R H O N O R.

20                        T H E C O U R T:       W I T H T H A T , I ' L L A D O P T M Y T E N T A T I V E, M R .

21          VEGA.

22                        T H A T W I L L T A K E U S T O D O C K E T N U M B E R 4 1 - 1 , T H A T' S T H E

23          D E F E N S E M O T I O N F O R D I S C O V E R Y A N D T O F I L E F U R T H E R M O T I O N S.

24          THERE DON'T APPEAR TO BE ANY ISSUES THAT NEED TO BE RESOLVED IN

25          D I S C O V E R Y B A S E D O N B O T H P A R T I E S R E S P O N S E S, B U T I ' L L L E A V E T H A T




                                                                                                                       7
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.666 Page 8 of 26




 1          O P E N I F Y O U W A N T M E T O , M R . V E G A.

 2                        MR. VEGA:          I W O U L D, Y O U R H O N O R.

 3                        T H E C O U R T:    AND WITH REGARD TO THE DEFENSE MOTION TO

 4          F I L E F U R T H E R M O T I O N S, I W O U L D G R A N T T H A T P R O V I D E D N E W M O T I O N S

 5          A R E B A S E D O N N E W L Y- D I S C O V E R E D E V I D E N C E.   ANY OBJECTION TO THAT

 6          B Y T H E G O V E R N M E N T?

 7                        M S . A L L E N:    N O , Y O U R H O N O R, J U S T T H A T W E B E A F F O R D E D

 8          T H E S A M E L A T I T U D E.

 9                        T H E C O U R T:    C E R T A I N L Y.   THAT TAKES US TO DOCKET 42-1 --

10          EXCUSE ME, NOT 42-1.

11                        MR. VEGA:          4 2 - 1 I S S T R I K E S U R P L U S A G E.

12                        T H E C O U R T:    A C T U A L L Y, I B E L I E V E I T ' S - - T H A T ' S C O R R E C T,

13          S T R I K E S U R P L U S A G E F R O M T H E E V I D E N C E.   IN THAT MATTER THE

14          DEFENSE IS CORRECT THAT MOTIVE IS NOT AN ELEMENT OF ANY OF THE

15          C H A R G E D O F F E N S E S.   DEFENSE ALSO IS CORRECT THAT THE EVIDENCE OF

16          H I S P E R S O N A L F I N A N C I A L C O N D I T I O N D O E S S U G G E S T A M O T I V E.

17          H O W E V E R, B E C A U S E K N O W L E D G E A N D I N T E N T A R E E L E M E N T S O F T H E

18          O F F E N S E S, T H E I N D I C T M E N T H A S T O I N C L U D E A S S E R T I O N S O F T H E

19          D E F E N D A N T' S S T A T E O F M I N D .    T H E M O T I V E I S , I N T H E C O U R T' S M I N D,

20          V E R Y P R O B A T I V E A S T O K N O W L E D G E A N D I N T E N T.     B E C A U S E O F T H A T, M Y

21          T E N T A T I V E W O U L D B E T O D E N Y T H E M O T I O N T O S T R I K E.

22                        I SHOULD ALSO LET COUNSEL KNOW THAT IT WOULD NOT BE MY

23          I N T E N T, W H E N W E S E L E C T T H E J U R Y, T O R E A D T H E E N T I R E I N D I C T M E N T

24          TO THE JURY.            I WOULD REQUEST COUNSEL TO MEET AND CONFER WITH

25          R E G A R D T O A C O N D E N S E D V E R S I O N, S U C H A S O V E R T A C T S, A N D




                                                                                                                     8
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.667 Page 9 of 26




 1          F O L L O W I N G O V E R T A C T S , I N C L U D I N G T H E E V E N T S A S A L L E G E D, O R

 2          S O M E T H I N G L I K E T H A T, B U T I ' L L L E A V E T H A T U P T O Y O U F O L K S T O D O .

 3                         AT ANY RATE, MY TENTATIVE WOULD BE TO DENY FOR THAT

 4          R E A S O N.    D O E S E I T H E R P A R T Y W A N T T O B E H E A R D?       ( N O R E S P O N S E. )

 5          A L L R I G H T, I ' L L A D O P T M Y T E N T A T I V E.

 6                         WITH REGARD TO DOCUMENT 43-1, THAT'S A MOTION BASED ON

 7          T H E V I O L A T I O N O F T H E S T A T U T E O F L I M I T A T I O N S.     AS MR. VEGA

 8          I N D I C A T E D E A R L I E R T H I S M O R N I N G, H E ' S W I T H D R A W N T H A T M O T I O N; I S

 9          T H A T C O R R E C T?

10                         MR. VEGA:          I T I S , Y O U R H O N O R.

11                         T H E C O U R T:    THAT TAKES US TO DOCUMENT NUMBER 46-1,

12          T H A T ' S A M O T I O N T O E X C L U D E A D V I C E O F C O U N S E L E V I D E N C E, B A S E D O N

13          THE DEFENSE RESPONSE THAT BECOMES MOOT BECAUSE THE DEFENSE

14          I N D I C A T E S T H E Y D O N ' T I N T E N D T O O F F E R S U C H E V I D E N C E.     IS THAT

15          S T I L L T H E C A S E , M R . V E G A?

16                         MR. VEGA:          I T I S , Y O U R H O N O R.

17                         T H E C O U R T:    A L L R I G H T.    SO THAT BECOMES MOOT.

18                         WITH REGARD TO DOCUMENT 46-2, THAT'S A MOTION WITH

19          R E G A R D T O A S K I N G L E A D I N G Q U E S T I O N S O F P O T E N T I A L W I T N E S S E S.      I

20          W O U L D D E F E R T H A T U N T I L T H E T I M E O F T R I A L, E V E N T H O U G H I K N O W

21          T H E D E F E N S E S A Y S T H E Y D O N ' T O B J E C T T O T H A T W H E R E T H E R E' S A

22          F O U N D A T I O N, A N D T H E G O V E R N M E N T I N D I C A T E S T H E Y W I L L R E Q U E S T

23          P E R M I S S I O N O F T H E C O U R T B E F O R E T H E Y A T T E M P T T O L E A D A W I T N E S S.

24          I J U S T C A N ' T R U L E I N A V A C U U M, S O I W O U L D D E F E R W I T H T H E

25          UNDERSTANDING OF WHAT THE RULES ARE.                             I ASSUME NEITHER PARTY




                                                                                                                          9
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.668 Page 10 of 26




 1          OBJECTS TO THAT.

 2                        MR. VEGA:          Y E S , Y O U R H O N O R.

 3                        T H E C O U R T:       Y O U D O O B J E C T?

 4                        MR. VEGA:          I ' M S O R R Y, N O .

 5                        T H E C O U R T:       THAT TAKES US TO DOCKET NUMBER 46-3, THAT

 6          H A S T O D O W I T H T H E D E F E N D A N T' S S T A T E M E N T S I N P U B L I C - - T H A T H E

 7          M A Y O R M A Y N O T H A V E M A D E A T P U B L I C E V E N T S.          I W O U L D G R A N T T H A T.

 8          I K N O W T H E D E F E N D A N T O B J E C T S, B U T O N L Y T O A R G U E F O U N D A T I O N.          I

 9          CAN ONLY SAY THAT I ASSUME THE FOUNDATION -- I KNOW FOUNDATION

10          HAS TO BE LAID BEFORE ANY OF THAT TYPE OF EVIDENCE COMES IN.

11                        WITH REGARD TO THE DEFENSE CONCERN ABOUT THE RULE OF

12          C O M P L E T E N E S S, M R . V E G A, I C A N J U S T A S S U R E Y O U I ' M A W A R E O F T H E

13          R U L E O F C O M P L E T E N E S S A N D I W I L L F O L L O W T H E R U L E S.         SO WITH

14          T H A T , I ' L L G R A N T T H A T M O T I O N.

15                        WITH REGARD TO DOCKET NUMBER 46-4, THAT HAS TO DO WITH

16          P R I O R T E S T I M O N Y B E A D M I S S I B L E A S S U B S T A N T I V E E V I D E N C E.   THE

17          D E F E N D A N T I N D I C A T E S T H E Y D O N ' T O P P O S E T H A T P R O V I D E D T H E R E' S A

18          FOUNDATION FOR IT, AND THEREFORE OBVIOUSLY A FOUNDATION WOULD

19          B E N E C E S S A R Y, T H E R E F O R E I W O U L D G R A N T T H A T M O T I O N.       ANYBODY

20          W A N T T O B E H E A R D O N T H A T?

21                        M R . C O N O V E R:      N O , Y O U R H O N O R.

22                        MR. VEGA:          N O , Y O U R H O N O R.

23                        T H E C O U R T:       W I T H R E G A R D T O 4 6 - 5 , T H A T' S A M O T I O N B Y T H E

24          GOVERNMENT TO RECALL A WITNESS WHO MAY HAVE INFORMATION WITH

25          R E G A R D T O S E V E R A L T R A N S A C T I O N S O R E X P E N S E S O R O C C U R R E N C E S.   THE




                                                                                                                       10
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.669 Page 11 of 26




 1          DEFENSE INDICATES THEY DON'T OPPOSE THAT.                                      T H E R E F O R E, I W O U L D

 2          G R A N T T H A T M O T I O N.       THE COURT IS AWARE OF THE SCOPE OF RULES

 3          W I T H R E G A R D T O T H E S C O P E O F C R O S S- E X A M I N A T I O N T H A T T H E D E F E N S E

 4          I N D I C A T E S T H E R E' S S O M E C O N C E R N A B O U T.      ANYBODY WANT TO BE HEARD

 5          ON THIS?

 6                        M R . C O N O V E R:      N O , Y O U R H O N O R.

 7                        MR. VEGA:          N O , Y O U R H O N O R.

 8                        T H E C O U R T:       W I T H R E G A R D T O 4 6 - 6 , T H A T' S A M O T I O N W I T H

 9          R E G A R D T O T H E T E S T I M O N Y O F T H E C O M P U T E R F O R E N S I C E X P E R T.          THE

10          D E F E N D A N T D O E S N' T O P P O S E T H A T.     MY TENTATIVE WOULD BE TO GRANT

11          T H A T , P R O V I D E D T H E P R O P E R F O U N D A T I O N' S L A I D O R I F T H E R E' S A

12          S T I P U L A T I O N T O T H E Q U A L I F I C A T I O N S.   ANYBODY WANT TO BE HEARD ON

13          THAT ONE?

14                        M R . C O N O V E R:      N O , Y O U R H O N O R.

15                        MR. VEGA:          N O , Y O U R H O N O R.

16                        T H E C O U R T:       W I T H R E G A R D T O 4 6 - 7 , T H A T' S A M O T I O N W I T H

17          REGARD TO THE POTENTIAL ADMISSIBILITY OF EITHER BUSINESS

18          R E C O R D S O R P U B L I C R E C O R D S, A N D T H A T O N E I W O U L D A L S O P R E F E R T O

19          DEFER UNTIL THE TIME OF TRIAL BECAUSE I CAN'T REALLY RULE IN A

20          VACUUM ON THAT.               O B V I O U S L Y, T H E C O U R T I S A W A R E T H A T B U S I N E S S

21          A N D P U B L I C R E C O R D S A R E S E L F - A U T H E N T I C A T I N G.      THE ISSUE COMES UP

22          W I T H L A Y I N G A P R O P E R F O U N D A T I O N, W H I C H U S U A L L Y I N C L U D E S

23          T E S T I M O N Y F R O M A C U S T O D I A N O F R E C O R D S O R C E R T I F I C A T I O N, B U T

24          OTHER THAN THAT, I'D DEFER IT.                          ANYBODY OBJECT TO ME DEFERRING

25          IT?




                                                                                                                            11
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.670 Page 12 of 26




 1                       M R . C O N O V E R:      N O O B J E C T I O N F R O M T H E G O V E R N M E N T.

 2                       MR. VEGA:          Y E S T E R D A Y W E S P O K E W I T H C O U N S E L, A N D I

 3          BELIEVE WE'RE GOING TO TRY TO WORK ON STIPULATIONS FOR THAT

 4          T Y P E O F E V I D E N C E, Y O U R H O N O R.

 5                       T H E C O U R T:       THAT'S FINE.           THAT TAKES US TO 46-8.

 6          T H A T ' S A M O T I O N T O A D M I T E L E C T R O N I C E V I D E N C E.       WITH REGARD TO

 7          T H A T , T H A T A G A I N I S O N E I W O U L D P R E F E R T O D E F E R.          THE DEFENDANT

 8          A N T I C I P A T E S A S T I P U L A T I O N A S T O T H A T , B U T I N A N Y E V E N T, J U S T

 9          F O R G E N E R A L P U R P O S E S, T H E G E N E R A L R U L E W I T H R E G A R D T O M A T E R I A L

10          OR MESSAGES FROM ELECTRONIC MEDIA IS THAT THEY'RE

11          S E L F - A U T H E N T I C A T I N G W I T H R E G A R D T O T H E H O L D E R O F T H E A C C O U N T,

12          T H E D A T E , A N D T H E T I M E T H E M E S S A G E O R M A T E R I A L W A S S E N T, W H I C H

13          Y O U N E E D E X T R I N S I C E V I D E N C E T O I D E N T I F Y T H E P O S T E R O R S E N D E R,

14          B U T , I N A N Y E V E N T, I W O U L D D E F E R T H A T U N T I L T H E T I M E O F T R I A L.

15          I ASSUME NEITHER PARTY OBJECTS TO THAT.

16                       M R . C O N O V E R:      N O O B J E C T I O N, Y O U R H O N O R.

17                       MR. VEGA:          N O O B J E C T I O N.

18                       T H E C O U R T:       THAT TAKES ME TO 46-9.                  T H A T' S A M O T I O N T O

19          A D M I T S U M M A R Y C H A R T S.    T H E D E F E N D A N T D O E S N' T O P P O S E T H A T, S O I

20          WOULD GRANT THAT.               I A S S U M E N E I T H E R P A R T Y W A N T S T O B E H E A R D.

21                       M R . C O N O V E R:      N O , Y O U R H O N O R.

22                       MR. VEGA:          N O , Y O U R H O N O R.

23                       T H E C O U R T:       AS TO 46-10, THAT'S A MOTION WITH REGARD TO

24          T H E U S E O F E X H I B I T S I N O P E N I N G S T A T E M E N T S, A N D C O U N S E L A G R E E T O

25          E X C H A N G E E X H I B I T S P R I O R T O T R I A L.     T H E D E F E N D A N T D O E S N' T O P P O S E




                                                                                                                       12
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.671 Page 13 of 26




 1          T H A T M O T I O N, T H E R E F O R E, I G R A N T T H A T .        I ASSUME NEITHER PARTY

 2          WANTS TO BE HEARD ON THIS ONE.

 3                        M R . C O N O V E R:      N O T H I N G, Y O U R H O N O R.

 4                        MR. VEGA:          N O , Y O U R H O N O R.

 5                        T H E C O U R T:       W I T H R E G A R D T O 4 6 - 1 1 , T H A T' S A M O T I O N W I T H

 6          REGARD TO ATTORNEY VOIR DIRE.                          IT'S ALWAYS BEEN MY PRACTICE TO

 7          A L L O W A T T O R N E Y V O I R D I R E, S O I W O U L D G R A N T T H A T .         MY ONLY RULE

 8          IS THAT WE ONLY ASK QUESTIONS THAT GO TO CHALLENGES FOR CAUSE

 9          A N D W E D O N ' T R E P E A T A R E A S C O V E R E D B Y T H E C O U R T.          I ASSUME

10          N E I T H E R P A R T Y W A N T S T O B E H E A R D O N T H A T.

11                        M R . C O N O V E R:      N O , Y O U R H O N O R.

12                        MR. VEGA:          N O , Y O U R H O N O R.

13                        M R . C O N O V E R:      H O W M U C H T I M E W I L L T H E C O U R T B E G R A N T I N G?

14                        T H E C O U R T:       I D O N ' T S E T T I M E L I M I T S.      AS LONG AS YOU

15          T H I N K T H E Q U E S T I O N G O T O C A U S E, Y O U C A N A S K T H E M .

16                        M R . C O N O V E R:      T H A N K Y O U , Y O U R H O N O R.

17                        T H E C O U R T:       S A M E W I T H T H E D E F E N S E O B V I O U S L Y.

18                        T H A T T A K E S U S T O 4 6 - 1 2 , T H A T' S A M O T I O N W I T H R E G A R D T O

19          E X C L U D E E V I D E N C E.   THE WAY IT'S WORDED -- IT'S KIND OF WORDED

20          I N T H E N E G A T I V E, B U T W H A T I W O U L D P R O P O S E T O D O , I F N E I T H E R

21          S I D E O B J E C T S, I S T R E A T T H I S A S A G O V E R N M E N T M O T I O N F O R

22          R E C I P R O C A L D I S C O V E R Y, W H I C H I N T H E P A P E R S T H E D E F E N D A N T A G R E E S

23          THEY'RE GOING TO HAVE APPLIED -- HAVE COMPLIED WITH AND INTEND

24          TO COMPLY WITH, AND I'D GRANT THAT MOTION PURSUANT TO RULE

25          16(B).        IS THERE ANY OBJECTION TO THAT, MR. VEGA?




                                                                                                                     13
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.672 Page 14 of 26




 1                        MR. VEGA:           N O , Y O U R H O N O R.

 2                        T H E C O U R T:       T H A T W I L L B E G R A N T E D.

 3                        WITH REGARD TO 46-13, THAT'S A MOTION WITH REGARD TO

 4          S C H E D U L I N G F O R P R E T R I A L D I S C L O S U R E S.   I W O U L D F I N D T H A T T H A T' S

 5          M O O T B E C A U S E T H E P A R T I E S A G R E E T O T H E P R E T R I A L D I S C L O S U R E S.

 6                        W I T H R E G A R D T O A T I M E F R A M E, I ' V E G O T V E R Y E X P E R I E N C E D

 7          C O U N S E L O N B O T H S I D E S, S O I D O N ' T T H I N K T H E C O U R T S H O U L D G E T

 8          I N V O L V E D I N S E T T I N G T I M E F R A M E S.       SOUNDS TO ME LIKE THE TIME

 9          F R A M E S S U G G E S T E D B Y B O T H O F Y O U I N Y O U R P A P E R S A R E R E A S O N A B L E,

10          A N D T H A T Y O U C A N W O R K T H A T O U T A M O N G Y O U R S E L V E S.         IF YOU CAN'T,

11          Y O U C A N B R I N G I T T O M Y A T T E N T I O N.

12                        M R . C O N O V E R:      Y O U R H O N O R, W E ' V E D I S C U S S E D T H I S W I T H

13          DEFENSE COUNSEL AND WE WOULD AGREE TO THE RECOMMENDED TIME

14          F R A M E S A S L I S T E D I N D E F E N S E C O U N S E L' S R E S P O N S E.      WE WOULD LIKE

15          ALSO TO INCLUDE AN EXPERT NOTICE DEADLINE OF FOUR WEEKS BEFORE

16          T R I A L, A N D I N P A R T O F T H A T E X P E R T N O T I C E A L S O A N A D V I C E O F

17          COUNSEL DEADLINE SO THAT WE'LL JUST INCLUDE A FOUR WEEKS BEFORE

18          T R I A L E X P E R T D I S C L O S U R E/ A D V I C E O F C O U N S E L D I S C L O S U R E, I N

19          A D D I T I O N T O T H E D E A D L I N E S S E T F O R T H I N D E F E N D A N T' S R E S P O N S E.

20                        T H E C O U R T:       ANY OBJECTION TO THAT?

21                        MR. VEGA:           ON THE EXPERT -- WELL, FIRST OF ALL, WITH

22          R E G A R D T O A D V I C E O F C O U N S E L, A S I ' V E S A I D P R E V I O U S L Y, W E D O N O T

23          I N T E N D T O R E L Y U P O N T H A T A S A D E F E N S E.

24                        Y O U R H O N O R, I W O U L D R E P R E S E N T T O T H E C O U R T T H A T I ' L L

25          CONFER WITH COUNSEL ON THAT, ON THE EXPERT EVIDENCE PRIOR TO --




                                                                                                                     14
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.673 Page 15 of 26




 1                        T H E C O U R T:      WHY DON'T WE DO IT THIS WAY, WE'LL PUT THAT

 2          O N E O V E R U N T I L W E M E E T H E R E N E X T W E E K , A N D I F Y O U H A V E N' T

 3          R E S O L V E D I T B Y T H E N, J U S T B R I N G I T U P A N D W E ' L L R E S O L V E I T

 4          THEN.       T H A T G I V E Y O U E N O U G H T I M E?        IF NOT, YOU CAN LET ME KNOW

 5          NEXT WEEK.

 6                        MR. VEGA:           I W I L L, Y O U R H O N O R.

 7                        T H E C O U R T:      THAT TAKES US TO MOTION 47-1.                        T H A T' S A

 8          M O T I O N T O A D M I T C O - C O N S P I R A T O R S T A T E M E N T S, S P O U S A L T E S T I M O N Y.

 9          T H E P A R T I E S, O F C O U R S E, A G R E E T H A T S T A T E M E N T S O F A

10          CO-CONSPIRATOR MADE DURING THE COURSE OF A CONSPIRACY THAT

11          RELATE TO THE PURPOSE OF THE CONSPIRACY ARE NOT SUBJECT TO THE

12          M A R I T A L C O M M U N I C A T I O N P R I V I L E G E.   I'D PREFER TO DEFER ON THIS

13          U N T I L T H E T I M E O F T R I A L.         I'M AWARE OF THE DEFENSE CONCERNS

14          REGARDING THE TIMING OR FOUNDATION FOR ANY CODEFENDANT

15          T E S T I M O N Y.     I'M ALSO AWARE OF THEIR CONCERN THAT THE GOVERNMENT

16          M A Y S E E K T O O F F E R T E S T I M O N Y U N R E L A T E D T O T H E C O N S P I R A C Y.        I

17          THINK THE BEST WAY TO HANDLE THOSE WOULD BE BY WAY OF

18          OBJECTIONS AT TRIAL RATHER THAN FOR ME TO TRY TO RULE ON THEM

19          I N A V A C U U M, B U T W I T H T H A T A S A T E N T A T I V E, I W O U L D D E F E R,

20          UNLESS SOMEBODY WANTS ME TO RULE NOW.

21                        M S . A L L E N:      Y O U R H O N O R, T H I S W O U L D C E R T A I N L Y B E T H E

22          SUBJECT OF OPENING STATEMENTS -- I'M SURE BY BOTH PARTIES -- SO

23          I T W O U L D B E H E L P F U L T O H A V E A T L E A S T T H E C O U R T' S L E A V E T O M A K E

24          REFERENCE TO THOSE COMMUNICATIONS AS PART OF OPENING

25          S T A T E M E N T S.




                                                                                                                          15
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.674 Page 16 of 26




 1                        T H E C O U R T:     Y O U C A N D O T H A T.

 2                        M S . A L L E N:     THANK YOU.

 3                        T H E C O U R T:     THAT'S NOT A PROBLEM BECAUSE I'LL ADVISE

 4          T H E J U R Y T H A T S T A T E M E N T S B Y C O U N S E L A R E N O T E V I D E N C E, S O T H A T' S

 5          N O T G O I N G T O B E A N I S S U E.

 6                        A L L R I G H T, T H A T T A K E S U S T O 4 8 - 1 .         THAT'S A MOTION TO

 7          E X C L U D E T H E D E F E N D A N T' S P E R S O N A L F I N A N C I A L R E C O R D S.   THE

 8          D E F E N S E O P P O S E S T H A T M O T I O N.    T H E C O U R T, Q U I T E F R A N K L Y,

 9          DISAGREES WITH THE DEFENSE THAT SUCH EVIDENCE HAS LITTLE

10          PROBATIVE VALUE BECAUSE THE GOVERNMENT HAS TO SHOW THAT THE

11          DEFENDANT KNEW THAT CAMPAIGN FUNDS WERE BEING USED FOR

12          N O N - C A M P A I G N P U R P O S E S, A N D , F U R T H E R M O R E, T H A T H E I N T E N D E D T O

13          U S E C A M P A I G N F U N D S F O R N O N - C A M P A I G N P U R P O S E S, T H E R E F O R E, H I S

14          PERSONAL FINANCES WOULD BE PROBATIVE OF INTENT OR MOTIVE TO USE

15          C A M P A I G N F U N D S F O R N O N - C A M P A I G N P U R P O S E S.

16                        UNDER RULE 403 -- EVIDENCE RULE 403 I WOULD FIND THAT

17          THE PROBATIVE VALUE OF THAT EVIDENCE DOES OUTWEIGH THE

18          P R E J U D I C I A L E F F E C T, A N D I W O U L D D I R E C T T H E G O V E R N M E N T T O A D V I S E

19          THE COURT FIRST BEFORE IT INTENDS TO OFFER SUCH EVIDENCE FOR

20          THE SOLE PURPOSE OF MY BEING ABLE TO GIVE A LIMITED

21          I N S T R U C T I O N, W H I C H I B E L I E V E I S N E C E S S A R Y W H E N W E A D M I T T H A T

22          T Y P E O F E V I D E N C E.

23                        I WOULD ALSO ASK THE GOVERNMENT TO SUBMIT A MODIFIED

24          VERSION OF THE STANDARD NINTH CIRCUIT JURY INSTRUCTION 2.13,

25          WHICH HAS TO DO WITH LIMITATIONS WITH REGARD TO THE PURPOSE OF




                                                                                                                      16
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.675 Page 17 of 26




 1          E V I D E N C E.    B Y " M O D I F I C A T I O N, " I J U S T M E A N T O F I L L I N T H E B L A N K S

 2          IN PLACES OF THAT INSTRUCTION WHERE YOU HAVE TO TELL ME WHAT

 3          YOU'RE OFFERING AND WHY YOU'RE OFFERING IT.

 4                        S O T H A T B Y W A Y O F T E N T A T I V E, I W O U L D G R A N T T H E M O T I O N.

 5          I ' L L L I S T E N T O E V E R Y B O D Y.      A N Y B O D Y W A N T T O B E H E A R D?

 6                        MR. VEGA:           N O , Y O U R H O N O R.

 7                        M S . A L L E N:      N O , Y O U R H O N O R, T H A N K Y O U .

 8                        T H E C O U R T:      NOW, WITH REGARD TO 49-1, THAT'S THE MOTION

 9          WITH REGARD TO USING -- POTENTIALLY USING OR POSSIBLY USING

10          C A M P A I G N F U N D S F O R P E R S O N A L S E R V I C E S O R P E R S O N A L R E L A T I O N S H I P S,

11          T H E G O V E R N M E N T' S - - W E L L, L E T ' S S T A R T W I T H T H I S , I C E R T A I N L Y

12          A G R E E W I T H D E F E N S E C O U N S E L T H A T T H E D E F E N D A N T P R O B A B L Y, I N M O S T

13          C A S E S, M O S T L I K E L Y D I D H A V E C O N T A C T W I T H S O M E O F T H E S E P E O P L E

14          R E G A R D I N G L E G I S L A T I V E M A T T E R S.     THAT'S REALLY -- AS I SEE IT,

15          T H A T ' S R E A L L Y N O T T H E I S S U E.           THE ISSUE IS WHETHER OR NOT IT

16          W E N T F A R T H E R T H A N T H A T, A N D I ' M N O T T A K I N G A N Y S I D E S H E R E A T

17          A L L , I H A V E T O G O B Y T H E G O V E R N M E N T' S P R O F F E R I N T H E I R P A P E R S,

18          THEIR PROFFER INDICATES THE RELATIONSHIPS AT SOME POINT BECAME

19          P E R S O N A L I N N A T U R E, T H E R E F O R E, E V I D E N C E T H A T C A M P A I G N F U N D S M A Y

20          HAVE BEEN USED TO FURTHER THOSE RELATIONSHIPS IS RELEVANT AS TO

21          T H E C E N T R A L I S S U E I N T H E C A S E.           THE CENTRAL ISSUE BEING WHETHER

22          OR NOT CAMPAIGN FUNDS WERE USED -- INTENTIONALLY USED FOR

23          N O N - C A M P A I G N P U R P O S E S.

24                        A G A I N, T H I S I S P R E T T Y S E N S I T I V E T Y P E I N F O R M A T I O N,

25          T H E R E F O R E, I W O U L D F I N D U N D E R E V I D E N C E R U L E 4 0 3 T H A T T H E




                                                                                                                       17
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.676 Page 18 of 26




 1          P R O B A T I V E V A L U E D O E S O U T W E I G H T H E P R E J U D I C I A L E F F E C T.        I WOULD

 2          G R A N T T H E M O T I O N.     I F I T B E C O M E S N E C E S S A R Y, I W O U L D G R A N T T H E

 3          G O V E R N M E N T' S M O T I O N W I T H R E G A R D T O F I L I N G A N A D D I T I O N A L M O T I O N

 4          REGARDING TOPIC REFERRED TO IN ROMAN NUMERAL III OF THEIR

 5          DOCKET NUMBER 49.

 6                        D O E S A N Y B O D Y W A N T T O B E H E A R D O N T H A T?

 7                        M R . C O N O V E R:      N O , Y O U R H O N O R.

 8                        MR. VEGA:          I D O , Y O U R H O N O R.

 9                        T H E C O U R T:       C E R T A I N L Y.

10                        MR. VEGA:          Y O U R H O N O R, A G A I N I A P P R E C I A T E T H E C O U R T' S

11          A N A L Y S I S; H O W E V E R, Y O U R H O N O R, T H E E V I D E N C E T H A T T H E G O V E R N M E N T

12          I N T E N D S T O I N T R O D U C E A N D A S K S T H E C O U R T' S P E R M I S S I O N T O

13          INTRODUCE ON PERSONAL INDISCRETIONS IS TOTALLY -- IT IS

14          R E L E V A N T, A S T H E C O U R T S A I D .            H O W E V E R, U S I N G S P E C I F I C T E R M S F O R

15          THOSE PERSONAL INDISCRETIONS IS EXTREMELY PREJUDICIAL AND WILL

16          TAINT THE JURY AND HAVE THE JURY VIEW MY CLIENT FOR THOSE

17          P E R S O N A L I N D I S C R E T I O N S A S O P P O S E D T O A N Y T H I N G.

18                        I N E V E R Y O T H E R R E F E R E N C E I N T H E I N D I C T M E N T, T H E Y D O N ' T

19          S A Y W H E R E I N H E H A S A P L A T O N I C R E L A T I O N S H I P W I T H A N Y O N E, T H A T I T

20          I S A P L A T O N I C R E L A T I O N S H I P.       THE GOVERNMENT CAN PRESENT THEIR

21          CASE SAYING WITH ONE OF THE OVERT ACTS HE WENT TO A PARTICULAR

22          L O C A T I O N W I T H A N I N D I V I D U A L A N D T W O O T H E R S, W I T H O U T U S I N G T H E

23          L A N G U A G E S P E C I F I C A L L Y O F A N Y T Y P E O F E X T R A M A R I T A L A C T I V I T Y.        I

24          T H I N K - - I J U S T B E L I E V E, Y O U R H O N O R, T H A T T H A T I S S O

25          P R E J U D I C I A L, A S Y O U ' V E S E E N , A N D I T H I N K T H E G O V E R N M E N T - - I ' L L




                                                                                                                           18
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.677 Page 19 of 26




 1          W O R K W I T H T H E G O V E R N M E N T O N L A N G U A G E, B U T I T H I N K T H A T T H A T I S

 2          JUST SOMETHING THAT IS -- REALLY THAT'S WHAT 403 WAS MADE FOR.

 3          Y O U H A V E R E L E V A N T E V I D E N C E, B U T I T C A N B E K E P T O U T B E C A U S E I T ' S

 4          O V E R L Y P R E J U D I C I A L.      I WOULD JUST ASK THE COURT TO RECONSIDER

 5          THAT BECAUSE I'M AFRAID THAT THAT WILL BE THE FOCUS INSTEAD OF

 6          T H E E V I D E N C E.

 7                        T H E C O U R T:        WELL, I THINK YOU AND THE GOVERNMENT

 8          C O U N S E L C A N W O R K O N T E R M I N O L O G Y, I F T H A T ' S W H A T Y O U ' R E

 9          C O N C E R N E D A B O U T, B U T T H E B O T T O M L I N E I S I F H E W A S U S I N G

10          C A M P A I G N F U N D S F O R N O N - C A M P A I G N P U R P O S E S, J U S T F O R

11          E N T E R T A I N M E N T W E ' L L S A Y , T H A T' S A D M I S S I B L E.

12                        MR. VEGA:              O H , I ' M N O T S A Y I N G I T ' S N O T , Y O U R H O N O R, B U T

13          I T ' S T H E D E S C R I P T I O N O F T H E P E R S O N A L I N D I S C R E T I O N S, T H A T' S W H A T

14          I'M FOCUSING ON.

15                        T H E C O U R T:        WELL, WHY DON'T YOU AND MR. CONOVER SEE IF

16          Y O U C A N ' T W O R K O U T S O M E A G R E E M E N T O N T H A T.          ACCORDING TO HIS

17          P A P E R S, T H E W A Y I R E A D T H E M , H E T R I E D T O W O R K O U T S O M E

18          A G R E E M E N T W I T H Y O U W H I C H D I D N' T S U C C E E D, S O I D O N ' T K N O W I F Y O U

19          CAN SUCCEED NOW OR NOT, BUT WHY DON'T YOU MAKE ANOTHER STAB AT

20          IT AND SEE WHAT YOU CAN COME UP WITH.

21                        MR. VEGA:              T H A N K Y O U , Y O U R H O N O R.

22                        M R . C O N O V E R:       Y O U R H O N O R, W E W I L L C O N T I N U E T O T R Y A N D

23          REACH A STIPULATION ON THESE ISSUES TO KEEP THE SALACIOUS

24          DETAILS OUT FROM THE JURY, BUT IT WOULD BE EXCEEDINGLY

25          DIFFICULT FOR US TO PUT A GIRLFRIEND OF THE DEFENDANT ON THE




                                                                                                                      19
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.678 Page 20 of 26




 1          STAND AND NOT HAVE THE JURY UNDERSTAND THE NATURE OF THAT

 2          R E L A T I O N S H I P, P A R T I C U L A R L Y I F T H E Y A R E I N V O L V E D I N P O L I T I C A L

 3          A C T I V I T I E S, A N D S O T H E C O U R T' S R E A S O N I N G I S C O R R E C T, A N D W I T H

 4          T H A T W E W O U L D S U B M I T O N T H E P A P E R S.

 5                        T H E C O U R T:       A S I I N D I C A T E D, I ' L L G R A N T I T A N D A S K

 6          COUNSEL TO SEE IF THEY CAN WORK OUT A STIPULATION AS TO

 7          T E R M I N O L O G Y, T H A T I S O B V I O U S L Y P R E F E R A B L E.      IF YOU CAN'T, I'LL

 8          RULE AT THE TIME AS TO WHETHER SPECIFIC TERMINOLOGY IS

 9          ADMISSIBLE OR NOT.

10                        M R . C O N O V E R:      T H A N K Y O U , Y O U R H O N O R.

11                        T H E C O U R T:       THAT TAKES US TO 50-1, THAT HAS TO DO WITH

12          C H A R A C T E R E V I D E N C E.    I KNOW ALL COUNSEL IS AWARE OF THIS THAT

13          CHARACTER EVIDENCE IN COURT IS LIMITED TO REPUTATION IN THE

14          C O M M U N I T Y F O R T H I N G S S U C H A S H O N E S T Y, T R U T H F U L N E S S,

15          L A W - A B I D I N G, A N D T H E R U L E S R E Q U I R E T H A T T H A T C A N B E A D M I T T E D B Y

16          W A Y O F A W I T N E S S' S P E R S O N A L O P I N I O N O R A S T O G E N E R A L R E P U T A T I O N

17          F O R T H A T I N T H E C O M M U N I T Y, A N D T H A T S P E C I F I C A C T S O F G O O D

18          C O N D U C T A R E N O T A D M I S S I B L E T O E S T A B L I S H G O O D C H A R A C T E R.

19                        H O W E V E R, I C E R T A I N L Y A G R E E W I T H M R . V E G A T H A T T H E

20          MILITARY SERVICE OF MR. HUNTER COULD COME IN AS SUBSTANTIVE

21          E V I D E N C E.   I T C O U L D A L S O C O M E I N , S H O U L D H E D E C I D E T O T E S T I F Y,

22          A S B A C K G R O U N D E V I D E N C E.    I HAVE NO OBJECTION TO ANY OF THAT AT

23          ALL.      S O W I T H T H A T U N D E R S T A N D I N G, I W O U L D G R A N T T H E M O T I O N T O

24          E X C L U D E A S C H A R A C T E R E V I D E N C E.

25                        ANYBODY WANT TO BE HEARD ON THAT?




                                                                                                                       20
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.679 Page 21 of 26




 1                       MR. VEGA:           GRANT OR DENY?

 2                       T H E C O U R T:        WELL, I GRANT THAT YOU CAN'T PUT ON

 3          C H A R A C T E R E V I D E N C E O F S P E C I F I C A C T S O F G O O D C O N D U C T, B U T I

 4          U N D E R S T A N D T H A T I T C O U L D C O M E I N F O R O T H E R R E A S O N S, S U C H A S

 5          S U B S T A N T I V E E V I D E N C E O R B A C K G R O U N D E V I D E N C E, S H O U L D H E T E S T I F Y.

 6                       MR. VEGA:           T H A N K Y O U , Y O U R H O N O R.

 7                       T H E C O U R T:        THE ONLY MOTION I'M RULING ON IS THE ONE

 8          T H E Y F I L E D, W H I C H I S T H A T Y O U C A N ' T A D M I T A C T S O F G O O D C O N D U C T

 9          T O B E S T O W C H A R A C T E R.      I ASSUME YOU AGREE WITH THAT.

10                       M S . A L L E N:        I D O , Y O U R H O N O R.    I JUST HAVE A COMMENT AS

11          TO THE USE OF THAT EVIDENCE AS SUBSTANTIVE EVIDENCE IN THE

12          CASE.       I CERTAINLY AGREE THAT THAT CONCEPT APPLIES AS A GENERAL

13          M A T T E R, B U T T H E S P E C I F I C E X A M P L E T H A T T H E D E F E N D A N T H A S P U T

14          F O R W A R D I N H I S B R I E F T H A T I T ' S E V I D E N C E O F H I S W I F E' S C O N T R O L

15          O F T H E F A M I L Y F I N A N C E S, I J U S T W A N T T O S O R T O F P R E V I E W F O R T H E

16          C A S E I T M A Y B E N O T Y E T R I P E F O R R U L I N G, B U T W E W O U L D O B J E C T T O

17          THAT AS TOTALLY IRRELEVANT BECAUSE OF THE LOGICAL CONNECTION

18          B E T W E E N T H O S E T W O T H I N G S I S E N T I R E L Y M I S S I N G.

19                       HE SERVED IN THE MILITARY IN 2001.                             HE'S MADE SOME

20          PUBLIC STATEMENTS SAYING HE AT THAT POINT GAVE HIS WIFE ACCESS

21          TO THE FAMILY FINANCES IN 2001, BUT THE CONNECTION BETWEEN

22          GIVING HIS WIFE ACCESS TO FAMILY FINANCES IN 2001 TO ANYTHING

23          RELEVANT TO THE EMBEZZLEMENT OF CAMPAIGN FUNDS THAT BEGAN IN

24          2 0 0 9 I S V E R Y T E N U O U S.       WE'LL PROBABLY GET TO THE POINT AT

25          T R I A L, Y O U R H O N O R, W H E R E W E A S K F O R A P R O F F E R A S T O H O W A N Y




                                                                                                                      21
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.680 Page 22 of 26




 1          E V I D E N C E O F T H A T I S A C T U A L L Y R E L E V A N T T O T H E M A T T E R A T H A N D.

 2                         AND THEN THE OTHER PROBLEM IS THE METHOD OF PROOF FOR

 3          T H A T S E E M S T O B E - - T O I N V O L V E A L O T O F H E A R S A Y P R O B L E M S, S O I T

 4          W O U L D C E R T A I N L Y B E A P P R O P R I A T E, I F I T W E R E R E L E V A N T, F O R M R .

 5          H U N T E R T O I N T R O D U C E B A N K R E C O R D S, F O R E X A M P L E, T H A T H A D H I S

 6          WIFE'S NAME ON THEM OR POWER OF ATTORNEY WHERE HE SIGNED OVER

 7          B A N K A C C O U N T A C C E S S T O H I S W I F E, T H I N G S O F T H A T N A T U R E, T H A T

 8          A R E M A Y B E S E L F - A U T H E N T I C A T I N G, B U T T O I N T R O D U C E T E S T I M O N Y A B O U T

 9          THAT TOPIC BY ANYONE OTHER THAN MARGARET OR MR. HUNTER HIMSELF

10          W O U L D L E A D T O S I G N I F I C A N T H E A R S A Y P R O B L E M S.

11                         T H E C O U R T:    W E L L , I C A N ' T R U L E I N A V A C U U M.         I

12          U N D E R S T A N D W H A T Y O U ' R E S A Y I N G.      I U N D E R S T A N D W H A T M R . V E G A' S

13          S A Y I N G.    A L L I ' M S A Y I N G I S T H A T, A S S U M I N G T H E R E W I L L B E A

14          FOUNDATION FOR IT, THAT TOPIC COULD COME IN -- POSSIBLY COME IN

15          W I T H P R O P E R F O U N D A T I O N A S S U B S T A N T I V E E V I D E N C E.

16                         M S . A L L E N:    U N D E R S T O O D.

17                         T H E C O U R T:    I'M NOT MAKING ANY RULINGS ONE WAY OR THE

18          O T H E R.     I A S S U M E T H A T' S W H A T Y O U ' R E L O O K I N G F O R .

19                         MR. VEGA:          YES.

20                         T H E C O U R T:    OKAY.       THAT TAKES US TO DOCKET NUMBER 51-1,

21          THAT'S A MOTION TO EXCLUDE EVIDENCE CONCERNING POLITICAL BIAS

22          O R M O T I V E S F O R T H E P R O S E C U T I O N.       T H A T , A S C O U N S E L A R E A W A R E,

23          THE QUESTION OF SELECTIVE PROSECUTION IS A QUESTION OF LAW FOR

24          T H E C O U R T N O T A Q U E S T I O N O F F A C T F O R T H E J U R Y , T H E R E F O R E, T H A T

25          W O U L D N' T B E R E L E V A N T O R A D M I S S I B L E, S O I W O U L D G R A N T I T F R O M




                                                                                                                       22
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.681 Page 23 of 26




 1          T H A T S T A N D P O I N T.

 2                        W I T H R E G A R D T O T H E G O V E R N M E N T' S R E Q U E S T T H A T I A S K M R .

 3          HUNTER BE RESTRAINED FROM PUBLIC COMMENTS REGARDING HIS VIEW OR

 4          BELIEF AS TO THE MERITS OR MOTIVATION FOR THE CASE, I'M NOT

 5          GOING TO DO THAT.                I ' V E N E V E R D O N E T H A T I N A N Y C A S E.        I THINK

 6          THAT ANY DEFENDANT IS ENTITLED TO MAKE PUBLIC STATEMENTS AS TO

 7          WHAT HE CONSIDERS THE MERITS OF THE CASE ARE.

 8                        T H E O N L Y D A N G E R, A N D I ' M S U R E M R . V E G A H A S T O L D H I S

 9          CLIENT THIS, IS THAT A LOT OF TIMES PUBLIC STATEMENTS DON'T

10          T U R N O U T C O N S I S T E N T W I T H W H A T' S A D M I T T E D A T T R I A L, B U T T H A T' S A

11          RISK ANYBODY TAKES THAT WANTS TO MAKE PUBLIC STATEMENTS ON ANY

12          M A T T E R, S O W I T H T H A T U N D E R S T A N D I N G I ' M N O T G O I N G T O R E S T R I C T

13          H I M A T A L L , M R . V E G A O R M R . C O N O V E R.

14                        T H A T T A K E S U S T O - - A N Y B O D Y W A N T T O B E H E A R D O N T H A T?

15                        M R . C O N O V E R:      N O , Y O U R H O N O R.

16                        MR. VEGA:          N O , Y O U R H O N O R.

17                        T H E C O U R T:       W I T H R E G A R D T O D O C K E T N U M B E R 5 2 - 1 , T H A T' S

18          MOOT BECAUSE THE DEFENSE INDICATES THEY DON'T INTEND TO ELICIT

19          T H I R D- P A R T Y T E S T I M O N Y W I T H R E G A R D T O G U I L T O R I N N O C E N C E.     I

20          A S S U M E N O B O D Y W A N T S T O B E H E A R D O N T H A T.

21                        M S . A L L E N:       N O , Y O U R H O N O R, T H A N K Y O U .

22                        T H E C O U R T:       WITH 52-2 THAT LIKEWISE IS MOOT.                        EXCUSE

23          ME, 52-2 WAS ACTUALLY THIRD PARTY EVIDENCE WITH REGARD TO GUILT

24          O R I N N O C E N C E.

25                        52-1 WAS EVIDENCE REGARDING POTENTIAL MISUSE OF




                                                                                                                        23
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.682 Page 24 of 26




 1          C A M P A I G N F U N D S B Y O T H E R C O N G R E S S M E N, A N D T H A T ' S T H E O N E T H A T

 2          T H E D E F E N S E I N D I C A T E S T H E Y D O N ' T I N T E N D T O E L I C I T, S O T H A T I S

 3          M O O T F O R T H A T R E A S O N, N O T T H E O N E I P R E V I O U S L Y S T A T E D.          SO

 4          A N Y B O D Y W A N T T O B E H E A R D O N T H A T?

 5                         MR. VEGA:          N O , Y O U R H O N O R.

 6                         T H E C O U R T:    AND THAT WOULD TAKE US THEN TO 52-3, ON

 7          THAT ONE I WOULD PREFER TO DEFER THAT TO THE TIME OF TRIAL FOR

 8          T H E F O L L O W I N G - - W E L L, F I R S T O F A L L , 5 2 - 3 I S T O E X C L U D E

 9          T E S T I M O N Y O F T H E D E F E N D A N T' S B E L I E F T H A T H I S A C T I O N S W E R E

10          L A W F U L.    A C T U A L L Y, I T H A S T O D O W I T H T H I R D- P A R T Y T E S T I M O N Y I N

11          T H A T R E G A R D, N O T W I T H R E G A R D T O H I S P E R S O N A L T E S T I M O N Y.        I

12          WOULD DEFER TO TRIAL BECAUSE IT'S CLEAR THAT A THIRD PARTY

13          C O U L D N' T T E S T I F Y T O S O M E O N E E L S E' S S T A T E O F M I N D .        H O W E V E R, I

14          AGREE WITH THE DEFENSE THAT IT'S POSSIBLE THAT A WITNESS COULD

15          TESTIFY THAT A PARTICULAR EXPENSE OR TRANSACTION THAT THE

16          GOVERNMENT BELIEVES TO HAVE VIOLATED -- WAS FOR NON-CAMPAIGN

17          PURPOSES THAT THAT WITNESS MIGHT TESTIFY AS TO WHY IT BELIEVED

18          I T W A S F O R C A M P A I G N P U R P O S E S, S O F R O M T H A T S T A N D P O I N T - - I

19          DON'T KNOW IF THAT'S GOING TO HAPPEN OR NOT, BUT BECAUSE THERE

20          I S A C H A N C E O F T H A T H A P P E N I N G, I W O U L D P R E F E R T O D E F E R R U L I N G

21          O N T H I S U N T I L T H E T I M E O F T R I A L.           A C T U A L L Y, I F T H E I S S U E C O M E S

22          UP, I'LL RULE AT THAT TIME.                       A N Y B O D Y O B J E C T T O T H A T?

23                         MR. VEGA:          N O , Y O U R H O N O R.

24                         M S . A L L E N:    N O , Y O U R H O N O R.

25                         T H E C O U R T:    A L L R I G H T.    THEN I BELIEVE THAT'S -- I'VE




                                                                                                                        24
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.683 Page 25 of 26




 1          C O V E R E D A L L T H E 2 5 O F T H E M T H A T I C A N C O V E R T O D A Y, G E N T L E M E N.

 2          I APOLOGIZE FOR NOT BEING ABLE TO DO THE REST, BUT WHEN THEY

 3          D O N ' T R E A C H M Y D E S K U N T I L T H I S M O R N I N G, T H E R E' S N O T M U C H T H A T I

 4          CAN DO.

 5                        UNLESS ANYBODY HAS ANYTHING TO BRING UP, WE'LL BE IN

 6          R E C E S S O N T H I S M A T T E R U N T I L N E X T M O N D A Y, J U L Y 8 T H , A T 1 0 : 0 0 .

 7                        MR. VEGA:          Y O U R H O N O R, T H E R E I S A M A T T E R T H A T W E W O U L D

 8          L I K E T O A D D R E S S A T S I D E B A R.

 9                        T H E C O U R T:     D O Y O U W A N T I T O N T H E R E C O R D?

10                        M S . A L L E N:     Y E S , Y O U R H O N O R.

11          ( T H E F O L L O W I N G O C C U R R E D A T S I D E B A R. )

12                        MR. VEGA:          Y O U R H O N O R, T H E R E W A S A F O O T N O T E I N T H E

13          G O V E R N M E N T' S M O T I O N A B O U T A N O T H E R S E N S I T I V E A R E A .

14                        T H E C O U R T:     YES, TOPIC 3.

15                        MR. VEGA:          W E H A V E S P O K E N, A N D I T H A S T O D O W I T H

16          ALLEGED DRUG USE.

17                        T H E C O U R T:     OKAY.

18                        MR. VEGA:          AND THE GOVERNMENT AND THE DEFENSE ARE GOING

19          TO MEET TO TRY TO SEE IF WE CAN REACH SOME TYPE OF AGREEMENT ON

20          THAT.       T H E Y D I D N ' T F I L E A M O T I O N.

21                        T H E C O U R T:     N O , T H A T' S W H E N I S A I D - - Y E S .

22                        MR. VEGA:          W E S P O K E Y E S T E R D A Y.

23                        T H E C O U R T:     THAT'S FINE.

24                        MR. VEGA:          WE THOUGHT WE SHOULD INFORM THE COURT AT

25          SIDEBAR THAT THERE IS THAT TOPIC THAT WE'RE GOING TO TRY TO




                                                                                                                 25
     Case 3:18-cr-03677-W Document 72 Filed 07/08/19 PageID.684 Page 26 of 26




 1          RESOLVE AND HOPEFULLY ALLEVIATE A MOTION FROM THE GOVERNMENT AS

 2          T O T H A T T Y P E O F E V I D E N C E.

 3                        T H E C O U R T:     THAT'S FINE, SURE.

 4          ( T H E S I D E B A R C O N C L U D E D. )

 5                        T H E C O U R T:     A L L R I G H T, W E ' R E A T R E C E S S.

 6                        MR. VEGA:          T H A N K Y O U , Y O U R H O N O R.

 7          ( C O U R T W A S A T R E C E S S. )

 8

 9

10

11

12

13

14

15                                               C E R T I F I C A T E

16

17                             I , G A Y L E W A K E F I E L D, C E R T I F Y T H A T I A M A D U L Y
            QUALIFIED AND ACTING OFFICIAL COURT REPORTER FOR THE UNITED
18          S T A T E S D I S T R I C T C O U R T, T H A T T H E F O R E G O I N G I S A T R U E A N D
            ACCURATE TRANSCRIPT OF THE PROCEEDINGS AS TAKEN BY ME IN THE
19          A B O V E- E N T I T L E D M A T T E R O N J U L Y 1 , 2 0 1 9 ; A N D T H A T T H E F O R M A T U S E D
            COMPLIES WITH THE RULES AND REQUIREMENTS OF THE UNITED STATES
20          J U D I C I A L C O N F E R E N C E.

21

22          D A T E D:    JULY 6, 2019                         /S/ GAYLE WAKEFIELD
                                                               G A Y L E W A K E F I E L D, R P R , C R R
23                                                             OFFICIAL COURT REPORTER

24

25




                                                                                                                 26
